Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: claims 1-20 
are considered to be allowable due to the inclusion of the following claim limitations: “…and a power-consuming member that is installed on the oscillating body and is supplied with power via the conductive first frame and the conductive second frame” in claim 1.
Claims 2-20 are considered to be allowable due to their dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837